Citation Nr: 1443714	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left elbow condition, claimed as left elbow injury, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for intermittent claudication and muscle cramps of the right lower extremity, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for intermittent claudication and muscle cramps of the left lower extremity, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and November 2008 to January 2010, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left elbow injury, intermittent claudication, and for muscle cramps of the left lower extremity (claimed as bilateral muscle cramps).

In his June 2014 Informal Hearing Presentation (IHP), the Veteran's representative asserted that, in light of the Veteran's service in Iraq, his claims for service connection should include consideration of whether he has conditions due to an undiagnosed illness related to his Persian Gulf War service.  Accordingly, these claims have been characterized as reflected on the title page.

In an October 2013 statement, the Veteran appeared to have raised claims for service connection for nerve damage and erectile dysfunction, as well as increased ratings his back condition and PTSD.  Since these claims were not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore they are REFERRED to the AOJ for appropriate action.    

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a left elbow condition, intermittent claudication and muscle cramps of the right lower extremity, and intermittent claudication and muscle cramps of the left lower extremity.  As indicated above, the Veteran's representative has also asserted that the claimed conditions may be related to undiagnosed illness related to his Persian Gulf War service.

For Persian Gulf War veterans, service connection may be granted to a veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a) (1); 38 C.F.R. § 317(a) (1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2). 

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's personnel records are associated with the claims file, including his Form DD214, which indicates the Veteran had service in Iraq during the Gulf War era.  

In January 2010, the Veteran was provided with a VA general medical examination.  The examiner diagnosed intermittent leg muscle cramps, and found no objective evidence of a left elbow condition or of intermittent claudication.  However, the examiner provided no opinions or explanations as to her findings.  Additionally, as the Veteran's representative has asserted that the claimed conditions may be related to undiagnosed illness related to his Persian Gulf War service, the January 2010 VA examination did not address this aspect of the claim.  On remand, a new VA examination should be conducted. 

Also, updated VA treatment records, from May 2014 to present, should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Tennessee Valley Healthcare System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since May 2014.

2.  Schedule the Veteran for VA examination(s) with an examiner of appropriate expertise to determine the nature, extent, and etiology of any muscle cramps and claudication of the right and left lower extremities, and symptoms of a left elbow condition.  The claims folder must be reviewed in conjunction with the examination. Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed.  The examiner should address the following:

(a)  State whether the Veteran's complaints of left elbow pain, muscle cramps, and claudication are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the condition was related to the Veteran's active service, to include his duty in Iraq; or was caused or aggravated (worsened beyond the natural progression) by any of the Veteran's service-connected conditions.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



